Exhibit 10.2

AGREEMENT OF PURCHASE AND SALE
 
THIS AGREEMENT is dated as of the 13th day of April, 2012
 
BETWEEN:
 
CORPORACIÓN KEDAH, S.A. DE C. V. (the “Seller”)
 
- and -
 
TARA MINERALS CORP. (the “Buyer”)
 
CONTEXT:
 
A.
The Seller has been active as a land owner, prospector and miner in the Choix
region, state of Sinaloa, Mexico.  The region includes the La Reforma Mining
District and the western part of the Northern Sierra Madre Gold.

 
B.
The Seller wishes to sell its assembled knowledge, contacts, and technical
information regarding mineralized structures, showings and prospects within the
region.

 
C.
The Seller wishes to sell, and the Buyer wishes to buy, the Seller’s
information.

 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
 
1.
Agreement of Purchase and Sale

 
Subject to the terms and conditions of this Agreement, the closing of this
transaction will occur forthwith whereupon the Seller will sell and the Buyer
will purchase all of the information regarding precious and non-precious
minerals’ related prospects, assembled by the Buyer, in the Choix region.
 
2.
Amount and Payment of Consideration

 
 
(a)
The Buyer will issue to the Seller, within 15 days of this Agreement, 500,000
common shares in the capital stock of the Buyer subject to Rule 144 of the
Securities Act of 1933; and

 
 
(b)
The Buyer will make a payment, within 15 days of this Agreement, of US $250,000
to the Seller.

 
3.
Representations Warranties and Covenants

 
 
(a)
The Seller has good right, full power and absolute authority to execute and
deliver this Agreement; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
The Buyer has good right, full power and absolute authority to execute and
deliver this Agreement.

 
4.
Governing Law

 
This Agreement is governed by, and is to be construed and interpreted in
accordance with, the laws of Nevada, United States.
 
5.
Counterparts

 
This Agreement may be executed and delivered by the parties in one or more
counterparts, each of which when so executed and delivered will be an original
and each of which may be delivered by facsimile or functionally equivalent
electronic means, and those counterparts will together constitute one and the
same instrument.
 


 
Each of the parties has executed and delivered this Agreement as of the date
first written above.


 


 

 
CORPORACIÓN KEDAH, S.A. DE C. V.
             
Per:
   
Name:
HÉCTOR CERVANTES TREJO
 
Title:
Sole Administrator and Legal Representative



 


 

 
TARA MINERALS CORP.
             
Per:
   
Name:
FRANCIS R. BISCAN JR.
 
Title:
President and CEO

 
 
 

--------------------------------------------------------------------------------